Title: To George Washington from Major General John Sullivan, 18 September 1778
From: Sullivan, John
To: Washington, George


          
            My Dear General
            Providence Septemr 18th 1778 11 oC. a.m.
          
          Nothing new in this Quarter. Three Deserters came from the Enemy yesterday they Say the Sailors are all Sent off Except one Frigates Crew they think to Newyork all the Anchors Cables & Rigging out of the Stores are Loading on board the Transports. They are Laying up their winters Store of wood which they bring from Long Island they have Lately brought in twelve Ship Loads of hay. The Report of their Burning hay on Rhode Island arose from their Burning Straw Rubbish &ca. I have the Honor to be my Dear General with the utmost Sincerity your Excellenceys most obedt & very Humble Servant
          
            Jno. Sullivan
          
        